     Case 2:90-cv-00520-KJM-DB Document 6981 Filed 12/11/20 Page 1 of 7


 1   XAVIER BECERRA, State Bar No. 118517                          PAUL B. MELLO, State Bar No. 179755
     Attorney General of California                                LISA M. POOLEY, State Bar No. 168737
 2   MONICA N. ANDERSON, State Bar No. 182970                      SAMANTHA D. WOLFF, State Bar No. 240280
     Senior Assistant Attorney General                             LAUREL E. O’CONNOR, State Bar No. 305478
 3   ADRIANO HRVATIN, State Bar No. 220909                         HANSON BRIDGETT LLP
     Supervising Deputy Attorney General                             1676 N. California Boulevard, Suite 620
 4   ELISE OWENS THORN, State Bar No. 145931                         Walnut Creek, CA 94596
     TYLER V. HEATH, State Bar No. 271478                             Telephone: (925) 746-8460
 5   KYLE A. LEWIS, State Bar No. 201041                              Fax: (925) 746-8490
     LUCAS HENNES, State Bar No. 278361                               E-mail: PMello@hansonbridgett.com
 6   Deputy Attorneys General                                      Attorneys for Defendants
      1300 I Street, Suite 125
 7    P.O. Box 944255                                              ROMAN M. SILBERFELD, State Bar No. 62783
      Sacramento, CA 94244-2550                                    GLENN A. DANAS, State Bar No. 270317
 8    Telephone: (916) 210-7318                                    ROBINS KAPLAN LLP
      Fax: (916) 324-5205                                            2049 Century Park East, Suite 3400
 9    E-mail: Elise.Thorn@doj.ca.gov                                 Los Angeles, CA 90067-3208
     Attorneys for Defendants                                        Telephone: (310) 552-0130
10                                                                   Fax: (310) 229-5800
                                                                     E-mail: RSilberfeld@RobinsKaplan.com
11                                                                 Special Counsel for Defendants

12                              IN THE UNITED STATES DISTRICT COURT

13                           FOR THE EASTERN DISTRICT OF CALIFORNIA

14                                         SACRAMENTO DIVISION

15

16
     RALPH COLEMAN, et al.,                                      2:90-cv-00520 KJM-DB (PC)
17
                                               Plaintiffs,       DECLARATION OF N. WEBER IN
18                                                               SUPPORT OF DEFENDANTS’
                     v.                                          STATEMENT IN THE JOINT REPORT
19                                                               IN RESPONSE TO THE DECEMBER 3,
                                                                 2020 ORDER
20   GAVIN NEWSOM, et al.,
21                                          Defendants.

22
           I, Nicholas Weber, declare:
23
            1.    I am an attorney with the Office of Legal Affairs for the California Department of
24
     Corrections and Rehabilitation (CDCR) and work on the Coleman class-action matter. I am
25
     competent to testify to the matters set forth in this declaration and if called upon to do so, I would
26
     and could so testify. I make this declaration in support of Defendants’ statement in the parties’
27
     Joint Report in Response to the December 3, 2020 Order.
28
                                                             1
      N. Weber Decl. Supp. Defs.’ Statement in the Jnt. Report in Resp. to Dec. 3 Order (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6981 Filed 12/11/20 Page 2 of 7


 1          2.    Defendants began drafting the 2015 Annual Suicide Report in 2016. Attached as

 2   Exhibit 1 is a true and correct copy of a letter dated August 28, 2019, that I drafted and sent to the

 3   Special Master and Plaintiffs’ counsel on that same date that outlines the efforts undertaken

 4   between 2016 and 2019 to prepare a report on the suicides from 2015.

 5          3.    In 2015, at the recommendation of the Special Master, CDCR began determining

 6   whether a suicide was foreseeable or preventable. To do so, CDCR used definitions based on

 7   those used by the Special Master’s experts in their annual suicide reports. The definitions were

 8   shortened to facilitate discussion of the foreseeability and preventability of a suicide. The revised

 9   definitions were adopted following a meeting with the Special Master’s experts on July 9, 2015,

10   and used in all Suicide Case Reviews in 2015 and 2016, and in some cases in 2017. Since 2015,

11   the Suicide Case Reviews are attended by the Special Master’s experts.

12          4.    Several months after adopting the revised definitions, CDCR sought to further clarify

13   the revised definitions with the Special Master. CDCR met with the Special Master on December

14   9, 2015, however, no further revisions were made.

15          5.    CDCR conducted foreseeability and preventability determinations for suicides that

16   occurred between 2015 and 2017.

17         I declare under penalty of perjury under the laws of the United States of America that the

18   foregoing is true and correct. Executed in Carmichael, California on December 11, 2020.

19
                                                               _/s/ Nicholas Weber_________________
20
                                                               NICHOLAS WEBER
21                                                             Attorney
                                                               CDCR Office of Legal Affairs
22                                                             (original signature retained by attorney)
23

24

25

26
27

28
                                                           2
      N. Weber Decl. Supp. Defs.’ Statement in the Jnt. Report in Resp. to Dec. 3 Order (2:90-cv-00520 KJM-DB (PC))
Case 2:90-cv-00520-KJM-DB Document 6981 Filed 12/11/20 Page 3 of 7




                     Exhibit 1
                    Case 2:90-cv-00520-KJM-DB Document 6981 Filed 12/11/20 Page 4 of 7
STATE OF CALIFORNIA —DEPARTMENT OF CORRECTIONS AND REHABILITATION                           GAVIN NEWSOM, GOVERNOR

OFFICE OF LEGAL AFFAIRS
Jennifer Neill
General Counsel
P.O. Box 942883
Sacramento, CA 94283-0001




           August 28, 2019

           Special Master Lopes
           Pannone Lopes Devereaux and O’Gara LLC
           Northwoods Office Park, Suite 215N
           1301 Atwood Avenue
           Johnston, RI 02919

           Michael Nunez
           Rosen Bien Galvan and Grunfeld
           101 Mission Street, Sixth Floor
           San Francisco, CA 94105

           VIA EMAIL

           Dear Special Master Lopes and Michael Nunez:

           I write in response to Plaintiffs’ June 17, 2019 letter regarding the California Department of
           Corrections and Rehabilitation’s (CDCR) May 14, 2019 revision of their 2015 Annual Suicide
           Report. A final version of that report is attached and includes both clean and track change
           versions. CDCR respectfully requests that the Special Master file the final version of the 2015
           Annual Suicide Report.

           Defendants have worked diligently to prepare this report while at the same time focusing on
           addressing the underlying concerns about suicide prevention practices noted in the report. Since
           2015, Defendants have undertaken significant suicide prevention efforts. For example,
           Defendants have developed new mental health forms, updated and delivered suicide prevention
           trainings for custody and healthcare staff, revised suicide prevention practices to ensure the
           safety of patients, developed new policies, and modified physical plants to ensure patients in
           crisis or at higher risk for self-harm are housed in suicide resistant cells. Many of these efforts
           are discussed within the report.

           While working to improve their suicide prevention practices, Defendants also worked closely
           with the Special Master team to develop the 2015 Annual Suicide Report. Defendants began
           drafting the 2015 Annual Suicide Report in early 2016. On August 11, 2016 Defendants
           provided the Special Master with an outline of the 2015 Annual Suicide Report. A revised copy
           was provided to the Special Master and Plaintiffs on September 22, 2016. In December 2016,
           Defendants provided the Special Master’s experts with a forty-page draft of the executive
           summary, the report’s introduction, and its summary of findings. After conferring with the
           Special Master team about the forty-page draft and further developing the remainder of the
       Case 2:90-cv-00520-KJM-DB Document 6981 Filed 12/11/20 Page 5 of 7

Special Master Lopes
Michael Nunez
Page 2


report, Defendants then provided a complete draft of the report to the Special Master in June
2017.

Following additional meetings with the Special Master team and revisions to the draft,
Defendants provided a draft of the report to the Plaintiffs and Special Master in February 2018.
Plaintiffs then provided written comments and questions on April 23, 2018. On June 13, 2018,
Defendants responded to Plaintiffs’ comments and questions and provided them with a revised
draft of the report. On May 14, 2019, after conferring with the Special Master, Defendants
provided Plaintiffs and the Special Master with another revised draft of the report, in which they
removed language the Plaintiffs and Special Master objected to discussing the definitions of
“foreseeable” and “preventable.” Plaintiffs provided comments and questions on June 19, 2019,
many of which were previously raised in their April 23, 2018 letter.

The parties met to discuss the most recent draft and the Plaintiff’s June 19, 2019 letter at a June
27, 2019 workgroup. Those concerns are addressed below.

  I.    Definitions of Foreseeability and Preventability

In response to Plaintiffs’ prior objections, Defendants made extensive edits to the 2015 Annual
Suicide Report and removed language to which Plaintiffs had objected. Nonetheless, and despite
having had a draft of the report for nearly a year and a half, Plaintiffs for the first time in their
June 19, 2019 letter raise a new objection – that the definitions used by Defendants in their 2015
Annual Suicide Report do not match, word for word, the definitions used by the Special Master’s
experts in their annual suicide reports. Specifically, Plaintiffs assert that the definitions used by
Defendants are narrower than those used by the Special Master. Defendants reject that assertion.

The definitions used in Defendants reports have been used by Defendants since 2015 and were
first published in most individual suicide reports issued in 2015 and every suicide report issued
in 2016. Defendants acknowledge that the definitions do not match the definitions used by the
Special Master word for word. In fact, Defendants developed the definitions in consultation with
the Special Master in 2015 after the Special Master team had recommended that CDCR begin
determining whether each suicide was foreseeable or preventable during the suicide case review
teleconferences. Under the oversight of the Special Master, CDCR intentionally modeled the
definitions found in the 2015 Annual Suicide Report after the definitions used by the Special
Master’s experts in their prior reports. On multiple occasions in 2015, CDCR discussed the
process of applying the definitions with the Special Master and his team and received their
feedback. The modifications facilitate the consistent and reliable application of definitions to
individual case reviews by a multidisciplinary group of CDCR staff.

While the revised definitions may have slightly different wording, Defendants dispute that the
changes had any practical impact on the determinations by the suicide case review committees.
Defendants’ suicide case review process is highly critical of the facts and circumstances
surrounding each suicide. Defendants’ determination of foreseeability and preventability is no
exception. In 2015, forty-six percent of completed suicides were determined to be foreseeable
       Case 2:90-cv-00520-KJM-DB Document 6981 Filed 12/11/20 Page 6 of 7

Special Master Lopes
Michael Nunez
Page 3


and seventy-one percent were determined to be preventable. For comparison, Kerry Hughes
found that nearly seventy-four percent of completed suicides in 2014 were foreseeable or
preventable. (ECF no. 5428 at 5.)

Defendants will not use the Special Master’s definitions to re-analyze each 2015 suicide as it
would be impractical to reassess each case four years later. Defendants, however, have removed
the statement in the 2015 Annual Suicide Report which stated that Defendants definitions are the
same as those used by the Special Master’s experts. (Report at 39-40.)

 II.    Case Reviews

Plaintiffs’ object to the length and analysis of CDCR’s case reviews attached to the 2015 Annual
Suicide Report. This objection lacks merit. The 2015 Annual Report is derived from CDCR’s
comprehensive individual suicide reports, some of which are up to thirty pages in length. Each
individual report includes a detailed analysis of the patients’ history and mental health treatment
in CDCR, as well as quality improvement plans aimed at correcting deficiencies. Those reports
are released to the Special Master and Plaintiffs within months of a patient’s death. Accordingly,
it is a waste of time and resources for CDCR to reproduce such comprehensive reports for
inclusion in the Annual Report, a report which is intended to analyze the trends and findings of
all individual suicide reports from four years ago. A corrected case review has been included
with the revision of this report. (Appendix A).

III.    Revision of Self-Harm Definitions

In their June 19, 2019 letter, Plaintiffs object to CDCR’s updated self-harm definitions to
comport with community standards and instead request that CDCR revert to outmoded
terminology found in the 2009 Program Guide. (Letter at page 5.) Plaintiffs do not provide a
compelling reason to disregard the community standard definition of self-harm, nor explain why
CDCR should instead use outdated Program Guide definitions in CDCR’s Annual Suicide
Report. Additionally, Plaintiffs fail to point to any policy or order requiring CDCR to use such
definitions, or any definitions at all, in their Annual Suicide Report. If Plaintiffs are unclear
about terminology used in the report, they can easily refer to the definitions of those terms,
which are included in the report. (Report at 8-9.)

IV.     Suicide Trigger Events

CDCR has revised Tables 12 and 13 regarding suicide triggers to clarify the suspected suicide
trigger analysis. (Report at 19-21.) The purpose of the tables has not changed. Table 12
includes common suspected precipitants to suicides in 2015, by category. Table 13 provides each
individual suicide case’s suspected precipitant. A footnote to Table 13 has been added clarifying
that “[p]recipitants tabulated for Table 12 are separated by semicolons in Table 13 (when more
than one precipitant was determined by the Suicide Case Reviewer.)”
      Case 2:90-cv-00520-KJM-DB Document 6981 Filed 12/11/20 Page 7 of 7

Special Master Lopes
Michael Nunez
Page 4


 V.    Statistical Issues

Plaintiffs re-raise a host of statistical questions in their June 19, 2019 letter. And as stated in
CDCR’s June 13, 2018 letter, “CDCR has drafted a statistically comprehensive report regarding
suicides that occurred in 2015, providing a thorough picture of the suicide prevention system and
areas for improvement.” Like any statistics based report, there is no end to the number of charts
and graphs that could be added to the 2015 Annual Suicide Report. However, adding additional
statistics to the report will only serve to further delay the finalization of this report. With limited
exception, and as discussed further below, no additional statistical analysis is forthcoming for
2015.

Table 15 was updated to include a footnote clarifying that the population data post-2007 includes
both in- and out-of-state inmates. (Report at 23.) CDCR reviews all suicides of CDCR inmates,
regardless of whether the suicide occurred in or out of state. Accordingly, CDCR uses the total
in-state and out-of-state population to determine the suicide rate.

The report was updated to further clarify that 2014 is the last available year for national suicide
data in state prisons and jails, and that comparisons between CDCR and national figures are
based on 2014 data. (Report at 35.) Figure 6 has also been updated to provide additional years
of data for the table comparing CDCR’s suicide rate against the rates for other state prison
systems and males in the United States. (Report at 35.)

VI.    Report Implications and Future Steps

During the June 27, 2019 workgroup call, CDCR committed to providing updates on remedial
measures outlined in the 2015 Annual Suicide Report. The report has been updated to clarify
that updates to each “Report implications and future steps” section will be included in future
annual reports. (Report at page 60.)

CDCR thanks you for your comments and suggestions regarding CDCR’s 2015 Annual Suicide
Report. The final report represents hundreds of hours of painstaking work and analysis designed
to provide CDCR administrators and staff with a clear picture of the suicide prevention system
and identify areas for improvement. CDCR requests that the Special Master file the final 2015
Annual Suicide Report and recommend Defendants assume the responsibility for producing
future annual reports.


Sincerely,

/s/ Nick Weber

NICK WEBER
Attorney
Office of Legal Affairs
